DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2021 was considered by the examiner.
Drawings
Examiner withdraws the drawing objection based upon Applicant’s amendment to claim 17, and the cancelation of claims 22-23.

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) rejections based upon Applicant’s amendment to claim 17, and the cancelation of claims 22-23.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon the cancelation of claim 22.

Allowable Subject Matter
Claims 17-19, 24-29, and 33-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17,
The prior art does not teach the limitation:
producing a p-type semiconductor contact layer having a varying thickness and having a plurality of thickness maxima directly on the p-layer; and 
wherein the p-layer comprises a plurality of V-defects, 
wherein the semiconductor contact layer is formed in the V-defects, 
wherein the semiconductor contact layer has the varying thickness and the plurality of thickness maxima in the V-defects,
While the prior art may teach that a layer has V-defects, the prior art does not teach the p-layer comprises the V-defects. The prior art does not also reach the V-defects of the p-layer in relation to the other claimed layers.
Regarding claim 33,
The prior art does not teach the amendments to the claim, in that the prior art does not teach the claimed process with respect to the contact islands, and intermediate layer. In addition the prior art does not teach:
wherein the intermediate layer covers the contact islands, and wherein the intermediate layer is partially removed so that the contact islands are exposed.
This is because while the prior art teaches that the intermediate layer (Shur 36) covers the contacts islands on three (3) sides, it does not teach partially removing them so that the contact islands (60) are exposed).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822